UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1554



DATUK RAMESH CHANDER,

                                              Plaintiff - Appellant,

          versus


STAN G. BARRY, Sheriff, Fairfax County,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-01-1333)


Submitted:   May 13, 2003                     Decided:   May 27, 2003


Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hunter C. Harrison, Jr., McLean, Virginia, for Appellant. James R.
Parrish, BRANDT, JENNINGS, SNEE, DUPRAY & PARRISH, P.L.L.C., Falls
Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Datuk    Ramesh   Chander   appeals   the    district      court’s   order

granting summary judgment to Defendant on his 42 U.S.C. § 1983

(2000)   complaint.     We   have   reviewed     the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Chander v. Barry, No. CA-01-1333 (E.D. Va.

Apr. 24, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                     2